Citation Nr: 1222626	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  05-33 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a prostate disorder, to include as secondary to herbicide exposure. 

2.  Entitlement to service connection for sinusitis. 

3.  Entitlement to service connection for soft-tissue growths, to include as secondary to herbicide exposure. 

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hay fever. 

5.  Entitlement to service connection for hay fever.

6.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a skin disorder.

7.  Entitlement to service connection for dermatophytosis of the hands, feet and crural area.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The Veteran served on active duty from June 1969 to January 1972. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

This matter was previously before the Board in March 2009 at which time it was remanded pursuant to the Veteran's request for a Board video conference hearing.  In July 2009, the Veteran testified before the undersigned Acting Veterans Law Judge at a Board video conference hearing.  A transcript of that hearing has been incorporated into the claims file.  Thereafter the Board remanded for additional development in January 2010.  The claims file has been returned to the Board for further appellate review.  

Issues 2, 3, 5 and 7 listed on the title page of the decision are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  Veteran's current prostate disorder, diagnosed as benign prostate hypertrophy (BPH), is not etiologically related to active service or to exposure to herbicides therein; the Veteran does not currently have prostatitis or prostate cancer.  

2.  Entitlement to service connection for hay fever was denied in an unappealed June 1986 rating decision. 

3.  The evidence received since the June 1986 decision includes evidence that is not cumulative or redundant of that previously of record and is sufficient, when considered with the evidence previously of record, to raise a reasonable possibility of substantiating the claim for service connection for hay fever.

4.  Entitlement to service connection for dermatophytosis, hands, feet, and crural area was denied in an unappealed May 1986 rating decision. 

5.  The evidence received since the May 1986 decision includes evidence that is not cumulative or redundant of that previously of record and is sufficient, when considered with the evidence previously of record, to raise a reasonable possibility of substantiating the claim for service connection for dermatophytosis, hands, feet, and crural area.


CONCLUSIONS OF LAW

1.  The Veteran's current prostate disorder was not incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2011).

2.  New and material evidence has been received to reopen a claim for service connection for hay fever.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 

3.  New and material evidence has been received to reopen a claim for service connection for a skin condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim for Service Connection for Prostate Disorder

 Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011) describe VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, notice was initially provided to the Veteran in October 2002 and March 2003, prior to the initial AOJ decision on his claim.  The Board notes, however, that these notices fail to provide notice that a disability rating or an effective date for the award of benefits will be assigned if service connection is awarded, as required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Given the denial hereafter of the Veteran's claim, any questions as to a disability rating or an effective date are moot.  Furthermore, the Board finds that any deficiency as to timing has been cured by appropriate notice in October 2006 and subsequent adjudication in June 2008.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (defects in timing of notice may be cured by affording the Veteran appropriate notice and subsequent adjudication).  Thus the Board finds that the Veteran has not been prejudiced by VA's failure to provide notice on these elements of his claim prior to its initial adjudication.

Likewise, the Board finds that the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  He was told it was his responsibility to support the claim with appropriate evidence and has been given the regulations applicable to VA's duty to notify and assist.  Indeed, the Veteran submitted evidence in connection with his claim, which indicates he knew of the need to provide VA with information and evidence to support his claim.  Thus the Board finds that the purposes behind VA's notice requirement have been satisfied, and VA has satisfied its "duty to notify" the Veteran, and any error in this regard is harmless.   

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence, and VA has notified the veteran of any evidence that could not be obtained.  VA, therefore, has made every reasonable effort to obtain all records relevant to the Veteran's claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  The Veteran was afforded VA examination on his claim in July 2010 with the examiner providing additional opinion evidence in July 2011.  The reports from the examination reflect that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examination, and rendered appropriate diagnosis and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

Analysis

The Veteran claims that he has a current problem with his prostate that he relates to exposure to herbicides while serving in the Republic of Vietnam.  

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such malignant tumors may be presumed to have been incurred or aggravated in service if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307. 

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease (to include prostate cancer) to a degree of 10 percent or more at any time after service (except for chloracne and acute and subacute peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309(e).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313. 
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The service records demonstrate that the Veteran served in Vietnam during his period of service.  He is, therefore, presumed to have been exposed to herbicides such as Agent Orange.  See 38 C.F.R. § 3.307(a)(6).

The Veteran asserts that he has had a problem with his prostate since service.  Service treatment records show that he underwent lab tests in January 1970, February 1970, May 1970, and November 1971 due to urethral discharge.  Results were negative for intracellular gram and displacocci, but the January 1970 lab report noted the abundance of pus cells. 

Post-service medical evidence includes diagnoses of prostatitis.  A private inpatient treatment records from August 1974 contain diagnosis of prostatitis, chronic, and note a history of recurrent urethral discharge since February 1974, and a history of specific urethritis in 1969 and again in 1971.  Other records show the Veteran reported a history of gonorrhea in 1969 and 1971.  Additional treatment records also show treatment for urethral discharge related to sexually transmitted diseases. 

In view of evidence establishing that the Veteran was diagnosed post-service as having prostatitis, in part, due to symptoms of recurrent urethral discharge, and was tested on several occasions in service for urethral discharge, along with his assertion that his prostatitis began in service, the Board remanded this matter in January 2010 for the Veteran to undergo a VA examination to ascertain whether any current prostatitis is related to any disease or injury incurred during service.  

The Veteran was afforded VA genitourinary examination in July 2010, with an opinion dated in July 2011.  The examiner reviewed the claims folder, and interviewed and examined the Veteran.  The examiner observed that, in the current medical records, the Veteran was diagnosed to have benign prostate hypertrophy (BPH) and erectile dysfunction (ED).  The examiner noted gonnococcal urethritis in 1969; chronic prostato-urethritis in June 1974; recurrent urethritis, mild chronic prostatitis and negative IVP in August 1974; elective circumcision due to infection in May 1975; incomplete erections and premature ejaculation in 1976; and urethritis in 1977, 1981 and 1983.  There were diagnoses of BPH on consultations in 2004 and June 2010.  In June 2010, his PSA was 6.71, and his prostate had a large volume.  He was on medication for this and ED.  

Following examination, the diagnosis was BPH, after service, consistent with natural aging; chronic prostato-urethritis, during service, resolved without residuals; and hypogonadism with ED, consistent with aging and not related to BPH or chronic prostate-urethritis.  In the July 2011 addendum, the examiner stated that recurrent urethritis and prostatitis to chronic prostato-urethritis is a younger man's disease of exposure to infection.  His initial infection was reportedly in 1969 and he had recurrent problems into the 1980's.  Eventually his exposures decreased and his prostate-urethritis decreased as would be expected.  However, as expected, he began to develop BPH of natural aging (biopsy diagnosed) which is not caused by or related to infection, urethritis or prostatitis.  As to hypogonadism, the examiner noted this was a consequence of natural aging, which progresses at varying rates in adult males.  Fifty percent of fifty year olds have ED as a result of declining gonads.  

The examiner added that, as to prostate-urethritis, although these were due to recurrent exposure, the symptoms undoubtedly felt like they were continuous.  The current urinary symptomatology, however, had a different pathology than that which was diagnosed in service.  The symptoms may appear similar but the etiology is unrelated.  

Recent VA treatment records dating into early 2012 show that the Veteran continues to carry a diagnosis of and receives treatment for BPH.  He continues to test negative for prostate cancer and there is no further showing of the presence of prostato-urethritis.

To the extent that the Veteran urges that the claim should be allowed under 38 C.F.R. § 3.309 (e), the Board initially notes that there is no presumption for BPH, and there is no diagnosis of prostate cancer.  

There is no evidence of BPH in the Veteran's service treatment records, and there is no evidence suggesting that the current disability was present until many years after service, or that it is etiologically related to service.  Furthermore, no health care provider has suggested that BPH is causally related to service.  In fact, the uncontroverted VA opinion evidence compels a conclusion that the current BPH is wholly unrelated to any prostatitis or other urethral discharge problem the Veteran had in service and in the years following service.  Parenthetically, the Board notes that no health care provider has suggested that his ED is causally related to service and in fact the etiology of this has been noted as due to aging.  

Furthermore, although the examiner opined that the Veteran had chronic prostato-urethritis during service, she stated that this condition has resolved.  The medical treatment records support this finding as there has been no evidence of treatment for this condition since 1983.  The Veteran filed his claim in July 2002.  The requirement for current disability is satisfied when the claimant has a disability at the time a claim for service connection is filed or during the pendency of the claim.   See McClain v. Nicholson, 21 Vet. App. 319 (2007).  As the medical evidence fails to establish the presence of prostato-urethritis at the time the Veteran filed his claim or at any time thereafter, the record fails to establish the requirements for a current disability of prostato-urethritis have been met.  Consequently, service connection for prostato-urethritis is not warranted as there is no current disability for which service connection may be granted.

The Board affords the VA opinion considerable probative weight in the determination that the Veteran's current prostate disorder, diagnosed as BPH, is not related to his in-service prostate issues or otherwise to service.  It was based on a full review of the Veteran's claims files.  In the examination report, the physician summarized the Veteran's relevant in-service and post-service medical history, and when viewed in context, the physician's opinion is accompanied by a sufficient explanation.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting a veteran's position); Lee v. Brown, 10 Vet. App. 336, 338 (1997) (an etiological opinion should be viewed in its full context, and not characterized solely by the medical professional's choice of words).  The Board finds this opinion to be highly credible and probative of the issue of a nexus relationship to service.

The Board recognizes that VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, the Board has carefully considered the Veteran's testimony and correspondence to VA in which it is alleged that he has this disability due to service. 

The Board acknowledges that the Veteran is competent, as a layperson, to report on that as to which he has personal knowledge, such as the existence of pain and other symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  But as a layperson, without the appropriate medical training and expertise, he is not competent to provide a probative (persuasive) opinion on a medical matter such as the etiology of any current BPH, to include that it is related to the prostate problems he had in service.  The Veteran is not competent to provide probative evidence in this regard, and his testimony and statements contending that his current prostate condition is etiologically related to service or in-service herbicide exposure are not competent.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  The record unequivocally contains no competent medical evidence relating his current BPH to service or to any incident of service including exposure to herbicide.  

Accordingly, service connection is not warranted for the Veteran's current prostate disorder.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine, but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

II.  Claims to Reopen

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in an Statement of the Case or Supplemental Statement of the Case.  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In a new and material evidence claim, the notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to substantiate the underlying claim of service connection.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, VA satisfied its duty to notify by means of letters dated in March 2003 and August 2004 from the RO to the Veteran.  These letters informed the Veteran of what evidence was required to substantiate the claims, and of his and VA's respective duties for obtaining evidence.  The letters also explained the criteria for new and material evidence and set forth the basis of the last final denial, as required under Kent.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

The Board notes that the August 2004 notice letter was not provided to the Veteran before the initial adjudication of his claims to reopen.  However, the Board finds that any deficiency as to timing has been cured by appropriate notice and subsequent adjudication in July 2005.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (defects in timing of notice may be cured by affording the Veteran appropriate notice and subsequent adjudication).  

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence, and VA has notified the veteran of any evidence that could not be obtained.  VA, therefore, has made every reasonable effort to obtain all records relevant to the Veteran's claims.

Generally the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  When a claim is one to reopen a finally decided claim, however, VA is not obligated to provide a medical examination or obtain a medical opinion until new and material evidence has been received.  See 38 C.F.R. § 3.159(c)(4)(iii).  Since the RO had previously found that the Veteran had failed to submit new and material evidence to reopen his claims for service connection for hay fever and skin condition, it did not provide him with a medical examination.

Accordingly, the Board finds that VA has satisfied its duties to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  Therefore, no useful purpose would be 
served in remanding the questions addressed herein for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Analysis

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2011). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence which must be considered in determining whether there is a basis for reopening the claim is that evidence added to the record since the last disposition in which the claim was finally disallowed on any basis.  See Spalding v. Brown, 10 Vet. App. 6 (1996). 

In an unappealed rating decision dated in June 1986, the RO denied service connection for hay fever.  In an unappealed rating decision dated in May 1986, the RO denied service connection for a skin condition.  Service connection was denied for these conditions because the RO noted that they pre-existed service inasmuch as the Veteran checked the boxes for throat trouble, frequent coughs, sinusitis, hay fever and skin disease in his March 1969 pre-induction physical examination that responded to the question, "have you ever had or have you now."  Furthermore, the RO noted that there was no indication of either of the claimed disabilities in service, though the Veteran claimed to have had the disabilities since service.  Despite the fact that the diseases were not noted on induction physical examination, the RO found that hay fever and a skin condition pre-existed service and were not aggravated by service.  

The Board noted in the January 2010 remand that an October 1985 VA Agent Orange examination report from the Biloxi, VAMC, diagnosed the Veteran to have fungulosis of the hands and feet as well as progressive tinea pedis and mangrum.  This report also shows that a dermatology consultation was recommended to assess the association of these conditions with Agent Orange exposure.  It appears that the Dermatology consult had been scheduled for a date in April 1986.  No such consultation report is contained in the records, but records around that date reflect dermatology and surgical consultations for skin issues.  

Subsequently received evidence since both claims were denied includes VA and private treatment records showing treatment for chronic allergy and sinus problems as well as skin problems of the feet and hands.  VA treatment records dated in April 2012, along with private treatment records dated through December 2011 show current treatment for chronic sinusitis, nasal polyps and allergy symptoms, and skin problems of the feet and hands.  

The Veteran was also afforded a hearing before the undersigned Acting Veterans Law Judge in July 2009 in which he asserted that his problems with hay fever and his skin began in and have been present since service or, in the alternative, were due to Agent Orange exposure.  He stated that he may have had a little hay fever, which he described as some sneezing and colds but he did not really think he had hay fever.  It was not until he was diagnosed after service that he knew he had hay fever.  He believed that all of his nasal problems stemmed from being injured in service and being more susceptible to bacteria and viruses because of the nasal injury.  He was told this by a doctor.  He also testified that he developed a skin rash on his feet in Vietnam as a result of his feet being chronically wet due to being in the rice paddies.  He was given powder from the dispensary when he would get back from the sweeps but this fact was not put in his medical records.  He was told he had jungle rot.  He continued to have problems with his feet and the hands from that time.  After service, he was first treated for this condition in 1974.  

The medical evidence showing the presence of the claimed disabilities combined with the Veteran's testimony and statements concerning the presence of the disabilities in service, not prior to service, and to the present time following service and continuity of symptomatology thereafter, as well as his argument as to Agent Orange, are not cumulative or redundant of the evidence previously of record and they specifically address the bases of the prior denials.  As set forth in Justus, for the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  This new evidence is sufficient to establish a reasonable possibility of substantiating the claims.  This evidence is new and material, and reopening of the claims is in order.  Shade v. Shinseki, 24 Vet. App. 110 (2011).  



ORDER

Service connection for a prostate disorder, to include as secondary to herbicide exposure, is denied. 

New and material evidence has been submitted to reopen a claim of entitlement to service connection for hay fever; to that extent, the claim is granted. 

New and material evidence has been submitted to reopen a claim of entitlement to service connection for dermatophytosis, hands, feet and crural area; to that extent, the claim is granted   


REMAND

I.  Sinusitis and Hay Fever

As noted in the January 2010 Board remand, the Veteran asserts that he sustained a nose injury in service and has had sinus problems since that time.  In the alternative, he argues that they are due to exposure to Agent Orange.  He has theorized that his sinusitis and hay fever are actually manifestations of the same disorder, with the hay fever being a symptom of the sinusitis.  On the Report of Medical History completed at his pre-induction examination in March 1969, the Veteran reported that he had had sinusitis and hay fever in the past as noted above.  Nonetheless, no abnormality of the nose or sinuses was noted upon examination.  As noted in the prior remand, the Veteran's report alone is not sufficient to overcome the presumption of soundness when he entered service.  See 38 C.F.R. § 3.304(b) ; see also, Gahman v. West, 13 Vet. App. 148, 150 (1999) (recorded history provided by a lay witness does not constitute competent medical evidence sufficient to overcome the presumption of soundness, even when such is recorded by medical examiners); Crowe v. Brown, 7 Vet. App. 238, 246 (1995) (supporting medical evidence is needed to establish the presence of a preexisting condition).  See also, Leshore v. Brown, 8 Vet. App. 406, 409 (1995) (the mere transcription of medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional).  The Board pointed out that the issue in this claim is thus not whether a pre-existing sinus disorder was aggravated during service, but rather whether the present sinus disorder (claimed as sinusitis) was incurred in service. 

It is undisputed that, while in service in September 1970, the Veteran was hit in the nose by the hook of a crane and received treatment for a contusion of the nasal ridge and septal area with associated headaches.  The Veteran has submitted information that he downloaded from the internet noting different causes of sinusitis including nasal bone injuries.  Postservice treatment records reflect diagnoses of sinusitis. 

Private and VA treatment records dating from August 1972 to the present show treatment for chronic sinusitis, nasal polyps and hay fever type symptoms.  The Veteran has maintained that these problems started in service when he was injured in the nose and have continued to the present.  

In January 2010, the Board ordered an examination to obtain an opinion as to the etiology of the Veteran's current sinusitis, especially whether it is related to any injury or disease incurred in service.

In July 2010, a VA examiner afforded the Veteran an examination to determine whether any current sinusitis was related to service, with an addendum dated in July 2011.  The Board instructed that the examiner should render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's current sinusitis is related to any disease or injury incurred during service.  The examiner was to specifically address whether the Veteran's post-service sinusitis is etiologically related to an injury to the nose incurred in service.  In rendering an opinion, the examiner was to address the Veteran's statements as to a continuity of symptoms.  

The examiner opined that the Veteran's chronic sinusitis pre-existed service with no evidence of worsening beyond natural progression.  

Unfortunately, the July 2010 and 2011 examiner's opinions are inadequate as to the questions asked in the remand.  As pointed out by the Board in January 2010, there was no abnormality of the nose or sinuses noted upon entry examination, and the Veteran's report alone is not sufficient to overcome the presumption of soundness.  Thus, the examiner was to answer the specific question set forth in the remand as to etiology of any current disease.  The examiner did not do so.  

Inasmuch as the examiner found no disease on examination in 2010, the Board observes that the record is replete with reference to chronic sinusitis, allergy symptoms and recurrent nasal polyps throughout the time since the Veteran filed his claim.  The Board, therefore, finds sufficient evidence of symptomatology existing after the filing of the claim to support a finding of a current disability.  See McLain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication).  In fact, VA treatment records dated in April 2012, along with private treatment records dated through December 2011, show current treatment for chronic sinusitis, nasal polyps and allergy symptoms.  

The Board has concluded that the examination does not adequately comply with the instructions included in the January 2010 remand as to sinusitis.  The Court has held that RO compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).  Furthermore, as the claim for hay fever is now reopened, this issue should be addressed by examination.  

II.  Dermatophytosis of Hands, Feet, and Crural Area and Soft-tissue Growths

The Veteran essentially urges that exposure to wet conditions, and in the alternative Agent Orange, in Vietnam led to his skin condition.  Evidence received as a result of the Board's January 2010 remand reflects that the Veteran has current treatment for soft tissue growths as reflected in December 2011 VA treatment records.  The record also reflects treatment for skin abnormalities of the hands and feet during the pendency of this claim and from shortly after service.  The Veteran testified that he first developed skin problems of the feet in Vietnam and was told by service medical personnel that he had jungle rot.  Accordingly, the Board finds that an examination is warranted to determine the etiology of any current skin disorder claimed as dermatophytosis, hands, feet, and crural area and/or soft-tissue growths.  

Accordingly, this case is REMANDED for the following:

1.  Schedule the Veteran for a VA examination related to his claims for service connection for sinusitis and hay fever.  The claims file must be provided to and reviewed by the examiner, who must indicate in his/her report that said review has been accomplished.

All necessary diagnostic tests and/or studies should be conducted.  The examiner should be instructed that the Veteran's claimed chronic sinusitis and hay fever are not considered to have pre-existed his entry into service for purposes of rendering a medical nexus opinion.  After reviewing the claims file and examining the Veteran, the examiner should render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's chronic sinusitis and hay fever is related to any disease or injury incurred during service, especially whether they are related to the injury to his nose incurred in service in September 1970.  

If the examiner opines that the Veteran's chronic sinusitis is related to his military service but his hay fever is not, then an opinion should be provided whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's hay fever is proximately due to or the result of his chronic sinusitis.

In rendering an opinion, the examiner must address the Veteran's statements as to a continuity of symptoms of chronic sinusitis and hay fever since service.  

The examiner should explain his/her reasons for all conclusions and opinions expressed in a legible report.  If an opinion cannot be provided without resorting to mere speculation, then the examiner should so state and provide the reasons that such an opinion cannot be given, for example, that there is a lack of medical knowledge or that the record lacks sufficient evidence (and, if so, whether any additional attainable evidence would help in rendering an opinion).  

2.  Schedule the Veteran for a VA examination related to his claims for service connection for dermatophytosis of the hands, feet and crural area and soft-tissue growths present during the pendency of this claim.  The claims file must be provided to and reviewed by the examiner, who must indicate in his/her report that said review has been accomplished.

All necessary diagnostic tests and/or studies should be conducted.  After reviewing the claims file and examining the Veteran, the examiner should render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that all skin disorders identified on examination or established by the record are related to any disease or injury incurred during service, especially whether they are related to the Veteran's report of having "jungle rot" while serving in the Republic of Vietnam.  

In rendering an opinion, the examiner must address the Veteran's statements as to a continuity of symptoms, if any, since service.  

The examiner should explain his/her reasons for all conclusions and opinions expressed in a legible report.  If an opinion cannot be provided without resorting to mere speculation, then the examiner should so state and provide the reasons that such an opinion cannot be given, for example, that there is a lack of medical knowledge or that the record lacks sufficient evidence (and, if so, whether any additional attainable evidence would help in rendering an opinion).  

3.  After ensuring that all additional development is complete and the VA examination reports are adequate and comply with this remand, the Veteran's claims should be readjudicated.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


